DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected for the following reasons:
Term “c sums O” in line 4, 10,11, 17 and 21 is unclear because the type of value ‘c’ is not specified. further, it’s unclear if each of the computed sum O is the same because the same notation O is used for each computed sum.  
The dimension of “subset S” is not defined. It’s unclear if it has the same dimension as number of data blocks.
The type of ‘n’ and ‘k’ is not defined.
Division n/(k+1) may not be an integer. It’s unclear how the partition is done with the fractional number.
The limitation “a fixed partition that includes the identified c sum O of data blocks that does not include the query block Bq” in line 15-16 only specify the sum of k blocks. However, the fixed petition has k+1 blocks as claimed. It’s unclear what the extra block is.
Independent claim 12 is rejected for the same rational as discussed in claim 1.
Dependent claims 2-11 and 13-22 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.

Allowable Subject Matter
Claims 1-22 would be allowable if the 112b, set forth in this Office action, are overcome.
Claims 1-22 are allowed. The following is a statement of reasons for the allowance:
The prior art on record:
Prior art Pourzandi et al. (Pub. No.: US2017/0124348) teaches A method for a survey server for managing query communications between at least a requester server and at least one data holding entity is provided. The requester server holds a first share of a private key and the survey server holds a second share of the private key. An encrypted query is received and then forwarded to at least one data holding entity. A plurality of comparison responses is received. Each comparison response is generated by a private comparison protocol that compares the encrypted query with encrypted data. The encrypted data having been encrypted using the public key. Each comparison response having been partially decrypted with the first share of the private key and placed in the array in a randomized order. The array is decrypted using the second share of the private key. At least one result of the query is determined.
Prior art Juels et al. (Patent No.: US 8,635,465) teaches A processing device is configured to maintain counters for respective stored data blocks, and to encrypt a given one of the data blocks utilizing a value of the data block in combination with a value of its associated counter. The encryption may comprise a homomorphic encryption operation performed on the given data block as a function of the value of that data block and the value of its associated counter, with the homomorphic encryption operation comprising an operation such as addition or multiplication performed over a designated field. A given one of the counters is incremented each time the corresponding data block is subject to an update operation. The data block can be encrypted, for example, by combining a value of that data block with an additional value determined using the associated counter value, such as a one-time pad value determined as a function of the counter value.. 
Prior art Agrawal et al. (Patent Number: 5,890,151) teaches a method and system for performing a partial-sum query in a database in which the data is represented as a multi-dimensional data cube. The data cube is partitioned into multi-dimensional blocks. One or more covering codes are then selected for each block, and a group of partial-sums is computed for each block based on its covering codes. At query time, the query result is generated by combining the partial-sums for those blocks that intersect with the query subset. To improve the query response time and reduce system storage requirements, the covering codes are preferably augmented as single-weight extended covering codes or composition-extended covering codes. Also, a second partial-sum may also be computed for each block to efficiently find its partial sum, based on the block's first partial-sums and the bit-position differences between selected codewords for the block and bit strings representing the cell indexes of the blocks intersecting with the query subset.
However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims. Specifically, the cited prior art on record does not specifically disclose, teach or suggest as a whole the limitation “initializing, by data processing hardware of a client device, a client state on the client device by executing a private batched sum retrieval instruction to compute c sums O of data blocks from an untrusted storage device, each computed sum O stored on memory hardware of the client device and comprising a sum of a corresponding subset S of exactly k data blocks;
executing, by the data processing hardware, a query instruction to retrieve a query block Bq stored on the untrusted storage device by:
iterating through each of the c sums O of data blocks stored on the memory hardware to identify one of the c sums O that does not include the query block Bq;
instructing a service managing the untrusted storage device to pseudorandomly partition the untrusted storage device of n data blocks into n/ (k + 1) partitions each containing k+1 data blocks and summing the k+1 data blocks in each of the n /(k + 1) partitions to determine a corresponding encrypted data block sum for each of the n /(k + 1) partitions, one of the n /(k + 1) partitions comprising a fixed partition that includes the identified c sum O of data blocks that does not include the query block Bq;
retrieving the encrypted data block sum for the n /(k + 1) partition that comprises the fixed partition from the service managing the untrusted storage device; and
decrypting and subtracting the encrypted data block sum from the identified c sum O of data blocks stored on the memory hardware of the client device to obtain the query block Bq” including all the other limitation recited in the independent claims.
The limitations of the independent claims were searched, but did not result in any applicable prior art.  After further considering the amendments, each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
Dependent claims 2-11 and 13-22 are also allowed for incorporating the allowable feature recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Ali Abyaneh can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437